Citation Nr: 1114447	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-32 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for eczema.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1995 to June 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in June 2008 of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for eczema and assigned a noncompensable evaluation effective October 9, 2007.  While on appeal, in a rating decision in June 2009, the RO increased the rating to 10 percent, effective October 9, 2007, the date service connection was granted.


FINDING OF FACT

Eczema does not comprise 20 percent or more of the entire body, or 20 percent or more of an exposed area or require the use of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for eczema have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case the Veteran request for increase stems from the initial rating, granting service connection.  Where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger a need for additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer necessary in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained the service treatment records and VA treatment records.  The Veteran was afforded VA examinations in October 2009 and in May 2010. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations were predicated on a physical examination, including the statements of the Veteran, and the examiners provided findings sufficient to rate the disability under the appropriate rating criteria.  For these reasons, the examinations are adequate.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

The service treatment records describe outbreaks of eczema on the back, shoulder, arms, abdomen, and all extremities, which was treated with a topical cream. 

In a rating decision dated in June 2008, the RO granted service connection for eczema and assigned an initial noncompensable rating under Diagnostic Code 7806, effective October 9, 2007, the date of the grant of service connection.  While on appeal, in a rating decision in July 2009, the RO increased the rating to 10 percent effective October 9, 2007.  


In statements in September 2009 and in July 2010, the Veteran stated that eczema covers over half of his body at any given time.  He identified the areas affected as the neck, arms, back, stomach, hands, chest, and front and back of the legs.

On examination by a private physician in August 2007, there were multiple erythematous, excoriated, inflamed, scaly papules and plaques on the upper arms, forearm, and back.  

In December 2008 and in November 2010, the Veteran was afforded VA examinations.  

On VA examination in December 2008, the skin was described as dry with faint, erythematous patches on the right shoulder, the left upper back, the left rib cage, the left buttock, and the posterior aspect of the lower third of the left thigh.  The BVA examiner reported that the area covered equated to 10 percent of the entire body. The VA examiner noted that the Veteran was using a topical steroid cream.  No inflammation, ulceration, tenderness, or associated systemic or nervous manifestations was found.

On VA examination in November 2010, there was eczematous skin along the lower neck, which was felt more than seen and which matched the pigmentation of the underlying skin without visual disfigurement.  The swath measured 3 by 10 inches.  According to the VA examiner, the total body surface area covered was 15 percent and about 5 percent of the exposed body surface area.  The VA examiner noted that the Veteran was using a topical cream.  The VA examiner stated that the use of a topical steroid cream did not equate to systemic steroid treatment. 








General Rating Principles

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

Eczema is rated under Diagnostic Code 7806 since the grant of service connection.  Under Diagnostic Code 7806, the criteria for the next higher rating, 30 percent, are  20 to 40 percent of the entire body is affected or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

Under Diagnostic Code 7806, eczema may also be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Diagnostic Codes 7800 to 7805 were amended effective October 23, 2008, but as the Veteran's claim was received prior to October 23, 2008, the older criteria apply.  The Veteran may request a review under the new criteria.


Under Diagnostic Code 7800, the criteria for the next higher rating, 30 percent, rating are two or three characteristics of disfigurement.  The 8 characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at the widest part; the surface contour of a scar is elevated or depressed on palpation; a scar is adherent to underlying tissue; the skin is hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7801, the criteria for the next higher rating, 20 percent, are  scars other than on the head, face, or neck that were deep or that cause limited motion if the area exceeded 16 square inches (39 square centimeters).  

Under Diagnostic Codes 7802, 7803, and 7804, there is no rating higher than 10 percent. 

Under Diagnostic Code 7805, the disability is rated on limitation of motion of the affected part. 
Analysis

In this case, the predominant disability picture is one of eczema, which is rated under Diagnostic Code 7806.  As noted above, the criteria for the next higher rating, 30 percent, are 20 to 40 percent of the entire body affected or 20 to 40 percent of the exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12- month period.

On VA examination in 2008, the total body area affected by eczema was 10 percent.  As 10 percent of the total body area affected does not more nearly approximate or equate to 20 to 40 percent of the total body, the criteria for the next higher rating of 30 percent under Diagnostic Code 7806 are not met.

On VA examination in 2010, the total body area affected was 15 percent, and the total exposed area affected was 5 percent.  As 15 percent of the total body area affected does not more nearly approximate or equate to 20 to 40 percent of the total body, and as 5 percent of the exposed area affected does not more nearly approximate or equate to 20 to 40 percent of exposed area, the criteria for the next higher rating of 30 percent under Diagnostic Code 7806 are not met.

Also eczema has not been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12- month period, so the criteria for the next higher rating under Diagnostic Code 7806 based on such treatment have not been met.

The Board has also considered whether a higher evaluation can be assigned under other the Diagnostic Codes for the skin.  

On VA examination in November 2010, the VA examiner found no visible disfigurement or palpable loss of tissue on the lower neck.  The head and face were not affected.  As disfigurement or marring of the appearance of the neck was not shown, Diagnostic Code 7800 does not apply. 

In the absence of the equivalent of deep scarring that causes limited motion, the criteria for the next higher rating under Diagnostic Code 7801 are not met. 

And there is no rating higher than 10 percent under either Diagnostic Codes 7802, 7803, or 7804.  

In the absence of the equivalent of functional limitation of an affected area, the Diagnostic Code 7805 does not apply.

Based on the evidence of record, the criteria for an initial rating higher than 10 percent are not met under the applicable Diagnostic Codes. 






Consideration has been given to "staged ratings" for the disability over the period of time since service connection became effective, but since the effective date of the award of service connection, the objective evidence shows the condition has remained no more disabling that as reflected in the initial 10 percent rating.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 38 C.F.R. § 5107(b).


Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).







The Board finds that the rating criteria reasonably describe the Veteran's disability picture.  In other words, the Veteran does not have any symptomatology not already contemplated by the assigned rating criteria.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Referral for extraschedular consideration is therefore not required under 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating higher than 10 percent for eczema is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


